Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 03/04/21 has been entered.
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings dated 03/04/21 are accepted.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed. For instance, Bonanno (US 20180359609 A1) discloses that generally tracking and recording consumer movement within a facility can provide insight and assist in optimizing facility layouts. However, Bonanno does not disclose “a layout assisting system for providing an optimized layout plan for a site, the layout assisting system comprising: at least one tracker and a plurality of transmitters configured to track inter-zone movement of at least one person operating in one or more zones at the site; a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which on execution, cause the processor to: generate inter-zone movement sequence of the at least one person from the inter-zone movement tracked using the at least one of tracker and the plurality of transmitters; classify the inter-zone movement sequence of the at least one person into at least one of primary movement, secondary movement and tertiary movement; determine a dependency of the primary movement on the secondary movement of the at least one person while executing a primary task by the at least one person; and generate the optimized layout plan for the site based on at least one of the primary movement of the at least one person, the secondary movement of the at least one person, the tertiary movement of the at least one person, the dependency of the primary movement on the secondary movement of the at least one person and existing layout parameters of the site”. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419